Citation Nr: 0510951	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to March 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied, amongst other 
issues, entitlement to service connection for a left knee 
disorder.  A notice of disagreement (NOD) was received in 
December 2002.  A statement of the case (SOC) was issued in 
December 2003.  A substantive appeal (VA Form 9) was received 
in February 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and her representative contend, in essence, that 
service connection is warranted for a left knee disorder 
based on service incurrence.  She maintains that she injured 
her left knee during basic training and she continues to have 
problems with that extremity to this date.  

A review of the record reveals that the veteran was seen on a 
few occasions in service complaining of left knee pain.  On 
at least one occasion during service, she was placed on a 
temporary profile for her left knee.  Two months prior to 
service discharge, she was seen in the dental clinic.  In her 
Dental Medical History, it is recorded that she indicated 
that she had arthritis of the knee.  After service, she 
underwent VA examination in October 2001.  The veteran 
complained of a left knee injury in service, and the examiner 
indicated that the veteran did not have signs of knee 
problems anymore.  However, the veteran testified at a 
personal hearing before a hearing officer at the RO in 
October 2003, that she still had left knee complaints, that 
her knee disorder had worsened since service, and that she 
had just had an MRI performed on the left knee.  The record 
shows that she had a MRI of the left knee in September 2003.  
It indicated that there was a minor abnormality of the left 
knee.  Since the veteran was treated for left knee complaints 
in service, she complained of left knee problems at a VA 
general medical examination shortly after service, she 
continues to have left knee complaints and has recently 
undergone an MRI of the extremity, additional development is 
necessary.  

Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for an 
appropriate VA orthopedic examination to 
determine the nature and etiology of the 
claimed left knee disorder.  All 
indicated studies should be performed.  
The claims folder should be provided to 
and reviewed by the examiner.  The 
examination report should indicate that 
the review has been accomplished.  Based 
on examination findings, historical 
evidence, and medical principles, the 
examiner should provide a medical opinion 
as to the etiology of any current left 
knee disorder and in particular, whether 
it is likely, unlikely or at least as 
likely as not to be related to a left 
knee complaints during the veteran's 
military service.  A rationale should be 
provided for any opinion rendered.  

2.  The claim should then be re-
adjudicated and if the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case.  After an appropriate period of 
time to respond, the case should then be 
returned to the Board for further review.  

The  appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


